Citation Nr: 0020886	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  97-26 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether the requisite new and material evidence has been 
presented to reopen a claim for service connection for 
dermatitis.

2.  Entitlement to service connection for basal cell 
carcinoma of the chin and nasal area, to include the issue of 
secondary service connection as a result of alleged service-
connected dermatitis.

3.  Entitlement to service connection for status post 
excision of melanoma in situ of the left arm, to include the 
issue of secondary service connection as a result of alleged 
service-connected dermatitis.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September 1952 to March 
1954.  This appeal arises from a July 1997 rating decision of 
the Hartford, Connecticut, Regional Office (RO) which denied 
service connection for basal cell carcinoma of the chin and 
left ear area, and for status post excision of melanoma in 
situ of the left arm.  The veteran appealed this 
determination.  In May 1999, the Board of Veterans' Appeals 
(Board) remanded this case for adjudication of the 
inextricably intertwined issue of whether the veteran had 
submitted new and material evidence to reopen his claim of 
service connection for dermatitis.  The case has returned for 
appellate review.

Received by the Board in August 2000 was medical evidence 
from the veteran, including a July 2000 statement of a 
private physician, for which he waived RO review.  In view of 
the action requested in the REMAND below, the attention of 
the RO is directed to this evidence.  

The issues of service connection for melanoma and basal cell 
carcinoma are discussed in the following remand.




FINDINGS OF FACT

1.  Service connection for wool allergy dermatitis was denied 
in a rating decision of May 1955 and the veteran was provided 
his appellate rights the following month.

2.  Although the veteran submitted additional medical 
evidence, he did not express dissatisfaction with the denial 
of his claim.  

3.  In January 1956, the RO determined that the veteran had 
not submitted the requisite new and material evidence 
required to reopen a previously denied claim for service 
connection for dermatitis, and advised him that no further 
action would be taken on his claim.

4.  Since January 1956, the veteran has presented new lay 
evidence regarding the onset of the symptomatology of his 
current skin disorder. 

5.  The lay and medical evidence received since the January 
1956 denial bears directly and substantially upon the issue 
of service connection for dermatitis and is so significant 
that it must be considered to fairly decide the merits of the 
veteran's claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for dermatitis has been 
submitted, and this claim is reopened.  38 U.S.C.A. §§ 1110, 
5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

Upon his entrance into active service in September 1952, the 
veteran was given a physical examination.  No abnormalities 
were noted on the examination report.  The service medical 
records indicate that beginning in January 1953 the veteran 
was periodically treated for boils and skin rashes.  In 
January 1954, he was hospitalized for "scaling weeping 
eruption" on his hands, face, and neck.  It was noted that 
this rash had erupted three days before.  The diagnosis was 
dermatitis venenata.  

He was transferred to another military hospital in February 
1954.  On a medical history taken on this admission, he 
reported that he had first experienced skin rashes in 1952 
prior to entering the military when he worked with tile, 
asphalt, and rubber.  It was related that his private 
physician had told him that he would experience dermatitis 
when exposed to these material.  The veteran reported that he 
first experienced a skin rash after entering military service 
in December 1952 when he switched to a winter wool uniform.  
A patch test of wool uniforms and blankets resulted in severe 
burning of the skin in the contact areas.  It was opined in 
the hospitalization report that the veteran had marked 
sensitivity to wool and probable sensitivity to other skin 
sensitizers used in his work.  The diagnosis was wool 
allergy, dermatitis.  Service medical records show treatment 
for rashes on the hand, face and neck in 1953 and 1954.  

A report of a Board of Medical Survey recommended in March 
1954 that the veteran be discharged from military service due 
to his skin allergies.  This Board determined that his 
dermatitis and allergies had existed prior to his military 
service and had not been aggravated by such service.  It was 
noted that when the veteran joined the Navy in September 
1952, there was evidence of residual erythema.  

At the time the veteran filed his initial application for VA 
compensation, in March 1954, he reported, over his signature, 
that he was claiming an allergy to wool, which began in the 
spring of 1952; he reported treatment in 1952 by a Dr. Park, 
located in Bridgeport, Connecticut, the veteran's hometown.  
In March 1955, the veteran stated that his skin condition 
began in 1953, but he continued to report that he was treated 
for a skin condition by Dr. Parker in 1952.  

VA medical records from 1955 noted that the veteran was seen 
in March for complaints of a skin rash on the hands.  The 
diagnosis was recurrent dermatitis.  He was hospitalized in 
May 1955 for his skin complaints.  The diagnoses were 
pyoderma of both hands, ascending lymphangitis, and 
lymphadenitis of the left arm.  

By rating decision of late May 1955, the RO denied the 
veteran's claim for service connection for a skin disorder.  
It was determined that the veteran's skin disorder was the 
result of constitutional or developmental abnormality and did 
not warrant service connection.  He was notified of this 
decision and his appellate rights in a letter issued in June 
1955.  A subsequent letter from the RO to the veteran dated 
in early December 1955 informed him that his claim for 
service connection would remain denied unless an appeal was 
entered within one year of the date of the letter.  In a 
letter dated in late December 1955, the veteran alleged that 
the records of his VA treatment showed that his skin disorder 
was not the result of an allergy.  He claimed that he was 
again entering a VA hospital for treatment of his skin within 
that same week.  The veteran requested that his claim for 
service connection for dermatitis be reviewed.  The RO sent 
the veteran a letter in mid-January 1956 that informed him 
that his VA treatment records from December 1955 had been 
requested.  However, the RO was informed by the VA hospital 
that the last VA treatment had been conducted in May 1955.  
He was informed that since no new and material evidence had 
been received regarding his claim for service connection for 
a skin disorder, this claim remained denied.

The veteran filed a claim in January 1997 for service 
connection for his skin cancer that was asserted to be a 
residual of dermatitis that had started during his military 
service.  He reported that his skin problems had been treated 
by a private physician from 1954 to 1977, but this physician 
had retired and his records were no longer available.

The records of the veteran's current private physician were 
received in February 1997.  Outpatient records dated from 
July 1991 to February 1995 reported treatment of the 
veteran's various skin cancers.  Pathology reports of July 
1991 and February 1995 noted diagnoses for basal cell 
carcinoma.

A VA skin examination was afforded the veteran in March 1997.  
He complained of a rash on his abdomen.  The assessment was 
Grover's disease.  The veteran's VA treatment records dated 
from April 1996 to March 1997 were received in June 1997.  
These records noted treatment of his skin disorders to 
include cancer.

In a notice of disagreement (NOD) of August 1997, the veteran 
argued that his private medical records had associated his 
skin cancer with his chronic dermatitis.  At his hearing on 
appeal in January 1998, the veteran alleged that his 
dermatitis had not existed prior to his entrance into the 
military.  He asserted that his current dermatitis had begun 
during his military service and had continually bothered him 
since that time.  The veteran testified that his skin 
disorder had been treated by the VA soon after his separation 
from the military.

Attached to the veteran's substantive appeal (VA Form 9) 
received in January 1999, was a written statement from the 
veteran.  He contended that the military's finding that he 
was allergic to wool was flawed.  The veteran asserted that 
he was not allergic to wool and that the dermatitis reported 
in his medical records was much too severe to be the result 
of such an allergy.  He claimed that he had never been 
treated for a skin disorder prior to his entrance into the 
military.  The veteran asserted that this contention was 
supported by the initial military hospital summary of January 
1954 that had noted no past contributory history for his skin 
disorder.  It was alleged by the veteran that he developed 
skin problems after being assigned to paint the inside of a 
bilge on an aircraft carrier.  He reported that the fumes 
from this work were so terrible that his crew was required to 
rotate with another crew every ten minutes.  The veteran 
asserted that this work resulted in boils and weeping 
blisters, but he was continually assigned to "wire brush 
hatches and use bright polish."  He contended that the 
military physician who examined him during his second 
hospitalization in 1954 had inappropriately attributed his 
skin irritation to wool prior to any patch test.  It was 
noted by the veteran that at the time of his hospitalization 
in 1954 he was having problems with his relationship with his 
girlfriend.  He wrote: 

While I was wearing the [wool] patches I 
kept scratching at them because I wanted 
to go home to try to patch things up with 
my girlfriend.  Even when I tried to 
irritate my skin with the wool I could in 
no way produce the severe dermatitis I 
had experienced before.

Finally, the veteran claimed that in March 1954 when the 
military offered to release him from active service due to 
his skin disorder, he was "only too anxious" to accept 
these terms as his girlfriend had just wrote to him that she 
wished to end their relationship.  


II.  Applicable Criteria.

As set forth in the Introduction to this decision, the 
veteran's present appeal arises from an August 1999 rating 
decision.  Because the present appeal does not arise from an 
original claim, the Board must bear in mind the important 
distinctions between an original claim and an attempt to 
reopen a previously denied claim.  

According to the United States Court of Appeals for Veterans 
Claims (Court), the VA is required to perform a three-step 
analysis when a claimant seeks to reopen a claim based upon 
new evidence.  See Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), interpreting and applying a decision of the United 
States Court of Appeals for the Federal Circuit (Circuit 
Court) in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  
The procedure which we must now follow is - first, it must be 
determined whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a); second, after 
the claim has been reopened, it must be determined whether, 
based upon all the evidence of record, the claim, as 
reopened, is well grounded; third, if the claim is well 
grounded, the merits of the claim must be addressed and, if 
ripe for decision, adjudicated.  Winters v. West, 12 Vet. 
App. 203, 206 (1999) (en banc).  

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Circuit Court has held that the regulatory 
standard alone must be the test of materiality.  Hodge, 
supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence which was then of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  New evidence is material when it (1) bears 
directly or substantially on the specific matter, and (2) is 
so significant that it must be considered to fairly decide 
the merits of the claim."  Fossie v. West, 12 Vet. App. 1, 4 
(1998), motion for recon/review denied, 12 Vet. App. 234 
(1999).  In determining whether newly submitted evidence is 
material under the caselaw discussed above, we are further 
guided by the Circuit Court's discussion of the "uniquely 
pro-claimant" quality of the veterans' benefits system such 
that, although "not every piece of new evidence is 
'material' . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra, at 1363.  The credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).  


II.  Analysis

As noted above, under the precedent decision of the Court in 
the Evans case, supra, in order to reopen a previously and 
finally denied claim there must be new and material evidence 
entered into the record since the most recent denial on any 
basis, either on the merits or on an attempted reopening.  
Id. at 285.  Therefore, the evidence which must be considered 
at this time is that which has been submitted since the RO's 
denial letter of January 1956.

The evidence of record prior to the January 1956 decision 
consisted of the service medical records, the veteran's 
application for benefits, VA treatment records of 1955, and 
the veteran's letter of 1955.  This evidence included current 
diagnoses for skin disorders, A Medical Board's opinion that 
the veteran's dermatitis pre-existed his military service, 
and the veteran's claim that his VA treatment records 
indicated this his current skin disorder did not result from 
the use of wool.  Subsequent to the January 1956 letter, the 
RO received private treatment records noting diagnoses for 
skin disorders to include carcinomas, VA treatment records of 
his skin disorders, and testimony and a detailed letter from 
the veteran noting the development of the symptomatology of 
his skin problems.

The reason for denial of service connection as reiterated in 
the January 1956 letter, was that the veteran's current skin 
disorder was congenital or developmental in nature.  In 
effect, it was determined that his skin disorder pre-existed 
his military service.  The private and VA treatment records 
received since January 1956 are new and material inasmuch as 
they discuss the veteran's current skin disorders and reflect 
ongoing treatment therefor.  The veteran's testimony and 
letter of January 1999 are new evidence, as this information 
has not previously been considered by the VA in January 1956.  
In addition, the Board finds that this evidence is also 
material to the reasons for his denial of service connection.  
In his letter, the veteran provides new and detailed 
information indicating that his skin disorder had not pre-
existed his military service and was in fact the result of 
his first exposure to agents during such service.  This 
evidence may be considered to contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's current skin disorder.  As such, this statement, 
which was not of record at the time of the previous denial, 
may be considered to bear directly and substantially upon the 
specific matter under consideration.  Accordingly, and 
regardless of whether it may result in a grant of service 
connection when the entire record is considered, this 
evidence is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a) (1999).

Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claim 
for service connection for dermatitis, on that basis, is 
reopened.  

As the veteran's claim has been reopened, the VA is now 
required to determine whether the reopened claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  See Elkins, 
supra.  However, for the reasons and bases noted in the 
following remand, such a determination is not yet ripe for 
appellate review. 


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for dermatitis, the appeal is 
allowed to this extent.


REMAND

As noted in the prior decision, the veteran has submitted the 
new and material evidence required to reopen a claim for 
service connection for dermatitis.  However, a determination 
of whether this claim is well grounded cannot be made at this 
time in order to ensure the VA's compliance with the 
veteran's due process rights.  The claims file contains VA 
medical records from 1955 that include a VA outpatient record 
dated in March and a hospitalization report prepared by the 
VA Hospital in West Haven, Connecticut, in mid-May 1955.  
However, the veteran's compensation examination of late May 
1955 reported that he had been treated at a VA facility in 
Bridgeport, Connecticut, on four different occasions in 
March, April, and May 1955.  In his substantive appeal of 
January 1999, the veteran asserted that part of his treatment 
records from 1955 were missing and still in the possession of 
the VA.  He alleged that these records were pertinent to his 
current claim for service connection.

According to the Court's holding in Bell v. Derwinski, 2 Vet. 
App. 611 (1992), the VA is in constructive possession of all 
documents it has generated, even if these documents are not 
part of the record in the claims file.  All material evidence 
in the possession of the VA must be associated with the 
claims file prior to a determination of the claim.  Id. at 
613.  Thus, prior to a determination of whether the current 
claim for service connection is well grounded, the VA must 
make all pertinent records in its possession a part of the 
veteran's claims file.  On remand, the RO should seek to 
obtain all available VA treatment records from 1955.

Although the Board recognizes that, due to the lapse of time, 
Dr. Parker's records are most likely not available, in the 
event the claim for service connection for dermatitis is 
found to be well grounded, a reasonable effort should be made 
to secure these records, particularly any pertaining to 
treatment for a skin disability in 1952.

Finally, it is noted by the Board that in its prior decision 
of May 1999 the issues of secondary service connection for 
basal cell carcinoma and melanoma in situ were found to be 
inextricably intertwined with the issue of service connection 
for dermatitis.  See Hoyer v. Derwinski, 1 Vet. App. 208 
(1991).  As a decision cannot be rendered on the latter issue 
at this time, the secondary service connection issues are 
held in abeyance until further development has been 
completed.

Under the circumstances described above, this case is 
remanded to the RO for the following:  

1.  The RO should contact the VA Medical 
Center in West Haven, Connecticut, and 
request copies of all available records 
of the veteran's treatment dated from 
March 1954 until January 1996.  The 
search for these records should include 
any records of treatment conducted in 
1955 at a VA facility in Bridgeport, 
Connecticut.  Any records obtained from 
this search must be made part of the 
claims file.  If this search results in a 
negative response, this must be indicated 
for the record. 

2.  Following completion of the above 
action, the RO should determine, after 
reviewing all the evidence of record, 
whether the veteran's claim for service 
connection for dermatitis is well-
grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  If so, any development that 
the RO finds necessary, to include a 
medical examination for the purposes of 
obtaining an opinion regarding etiology, 
and the records of Dr. Parker, should be 
undertaken.  Thereafter, the RO should 
adjudicate this claim on the merits.  In 
addition, the RO should also complete all 
appropriate adjudication of the claims 
for service connection for basal cell 
carcinoma and melanoma, to include the 
issue of secondary service connection 
resulting from dermatitis.  If any of the 
RO's decisions remain adverse to the 
veteran, a supplemental statement of the 
case should be sent to him and his 
representative.  Thereafter, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further consideration, if appropriate.

Although no action by the veteran is necessary unless he 
receives further notice, he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

